Citation Nr: 1332525	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for fungus of the toenails.

4.  Entitlement to service connection for residuals of frostbite of the feet, to include nerve damage.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Regional Office (RO) that, in pertinent part, declined to grant service connection for the claimed conditions.

On his April 2010 VA Form 9, the Veteran checked the block for a Board hearing in Washington, DC.  However, the Veteran also indicated that he would like such hearing without his presence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated April 2002 to March 2013. 

The issues of entitlement to service connection for bunions, fungus of the toenails, and residuals of frostbite of the feet, to include nerve damage, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in July 1984 denied service connection for a left foot condition; the Veteran was notified of the denial but did not perfect an appeal or submit material evidence within the appeal period.

2.  Evidence submitted since the July 1984 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist by obtaining a medical opinion.


CONCLUSIONS OF LAW

1. The rating decision, which denied a claim for entitlement to service connection for a left foot condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  New and material evidence has been received to reopen a claim for service connection for a left foot condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board reopens the Veteran's claim for service connection for left foot condition.  As such, no discussion of VA's duty to notify and assist is necessary. 

Legal Criteria

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

The Court of Appeals for Veterans Claims has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Analysis

In a July 1984 rating decision, the RO denied a claim for service connection for a left foot condition, on the basis that the evidence did not show that the Veteran had in service complaints or a currently diagnosed condition involving warts under the toes of the left foot.  The evidence considered at this time consisted of the Veteran's service treatment records (STRs), a June 1984 VA examination, and the Veteran's statements regarding developing warts from wearing combat boots in service.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on July 24, 1984.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the last rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1984 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The Veteran submitted an application for a new claim involving bilateral conditions of the feet, to include a fungal infection of the toenails, in September 2007.  In a December 2008 rating decision, the RO apparently reopened the prior issue of entitlement to service connection for a left foot condition within the overarching consideration and denial of all of the Veteran's claimed bilateral foot conditions together.  Nonetheless, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claim with regard to the issue of entitlement to service connection for a left foot condition.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The evidence considered at the time of the December 2008 rating decision  included the STRs, VA outpatient treatment records showing diagnoses of onchomycosis and neuropathy, and statements of the Veteran regarding wearing of boots and conditions in service, to include cold and wet environments, that contributed to his current bilateral foot problems. The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on December 18, 2008.  The Veteran submitted a timely notice of disagreement in December 2008 and initiated the instant appeal.

The Veteran's written statements and additional VA outpatient treatment records showing currently diagnosed foot conditions constitutes new evidence, as it was not previously considered by the RO.  Since the lack of evidence demonstrating that the Veteran had a current foot condition was the basis for the denial of the claim in the last final rating decision, in order to be material, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Veteran's written statements and VA outpatient treatment records indicate that he does have currently diagnosed foot conditions that may be related to foot complaints noted in service.  The Board notes that the Veteran is competent to testify as to his continued experiences of pain and foot symptoms from service to present as such things are within the realm of first-hand experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible for the purposes of determining whether new and material evidence has been submitted.  In short, the new evidence relates to an unestablished fact.  Hence, it is material.  It also triggers VA's duty to assist by attempting to ascertain whether the Veteran's current foot diagnoses and complaints are related to the foot complaints in service and providing a medical opinion.  As new and material evidence has been received, the claim is reopened. The Veteran's appeal to this extent is allowed. 





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot condition; the appeal is granted to this limited extent.


REMAND

Having reopened the Veteran's service connection claim for service connection for a left foot condition, VA has a duty to assist the Veteran in the development of the claim.  As the Veteran is currently claiming service connection for a bilateral foot condition based upon fungus of the toenails, the claim for a left foot condition is therefore combined with that issue for the purpose of this remand.  Further, the Board finds that remand is also necessary to aid in the development of the Veteran's claims for service connection for bunions, fungus of the toenails, and residuals of frostbite of the feet, to include nerve damage.  To this effect, the Board finds that the AMC must attempt to obtain outstanding treatment records and provide the Veteran with a VA examination to evaluate the issue of a causal nexus between the Veteran's currently diagnosed foot conditions and his foot complaints in service.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration  (SSA) records, and making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran indicated in a January 2008 statement that he had initially received treatment for his feet within one year of discharge from service (1984) from a Dr. P. R.  He further stated that Dr. P.R. placed him on neurontin for two years and that the burning symptoms for which he sought treatment have lasted ever since.  However, there is no indication that the RO has previously attempted to obtain these records. Accordingly, remand is required to obtain any outstanding private treatment records.

Second, remand is necessary to obtain a VA examination for the Veteran's claimed foot conditions.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the medical evidence of record shows that the Veteran is currently diagnosed with onchomycosis and neuropathy per VA outpatient treatment records dated May 2007 and December 2007 respectively.  Further, the Veteran has provided statements that he did not have bunions, toenail fungus, or neuropathy prior to service, that the onset of symptoms for those conditions began in service, and that they have continued to present.  In particular the Veteran has related these conditions to wearing combat boots, prolonged standing in wet and cold conditions, and excessive physical activity.  The Veteran's STRs show that he was seen by the podiatry clinic on a number of occasions for complaints related to an ingrown toenail on his left foot.  Also, his separation physical notes that the Veteran complained of non-specific foot problems.

Based upon the showing of currently diagnosed foot conditions, medical documentation of foot complaints in service, and the Veteran's lay statements regarding his symptoms, it appears that there is an indication that there may be a nexus between the current disabilities and active service.  As such, the duty to provide a VA examination is triggered.  McLendon, 20 Vet. App. at 83-86.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  In particular, the AMC should attempt to obtain private treatment records from Dr. P. R. starting in 1984.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's bunions, fungus of the toenails, and residuals of frostbite of the feet, to include nerve damage. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that any current right or left foot condition, to include bunions, fungus of the toenails, and residuals of frostbite of the feet with nerve damage, had its onset in or is otherwise related to military service.  The Veteran's lay statements should be taken into account. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


